DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 4/4/2022 for application number 17/582,280. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-34 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of U.S. Patent No. 11,269,580 in view of Marks et al (US 2017/0269713 A1), Gary (US 2013/0244789 A1), and Garg et al (US 2017/0003784 A1).
This application
U.S. Patent No. 11,269,580
Marks / Gary / Garg
Claim 1
Claim 1
Gary teaches sending navigation data, see rejection of claim 1 below
Claim 2
Claim 2

Claim 3
Claim 8

Claim 4
Claim 4

Claim 5
Claim 1

Claim 6
-
Marks – see rejection of claim 6 below
Claim 7
Claim 3

Claim 8
Claim 2

Claim 9
-
Marks – see rejection of claim 9 below
Claim 10
-
Garg - see rejection of claim 10 below
Claim 11
Claim 1
Gary teaches sending first and second nav data, see rejection of claim 11 below
Claim 12
-
Gary – see rejection of claim 12 below
Claim 13
Claim 4

Claim 14
-
Gary – see rejection of claim 14 below
Claim 15
Claim 3

Claim 16
Claim 1

Claim 17
-
Marks – see rejection of claim 17 below
Claims 18-34: these claims are directed to a computing device that performs a method corresponding to claims 1-17 above, and are rejected for the same reasons






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 11-26, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (US 2017/0269713 A1) in view of Gary (US 2013/0244789 A1).

In reference to claim 1, Marks teaches a method (para. 0002) comprising: receiving, by a computing device, navigation data associated with navigable image content (server receives navigation info of user viewing content on HMD, para. 0112-18, 0128-33), wherein the navigation data is indicative of a plurality of navigation paths (server can receive navigation data from a plurality of users taking different paths, para. 0063, 0093-94, 0133); receiving, by the computing device from a second device, a request for the navigable image content; and sending, to the second device, … the navigable image content … (spectator views content based on player’s orientation and movements, para. 0108-09, 0112-18, figs. 7A-C, para. 0120-33).
However, Marks does not explicitly teach sending, to the second device, the navigation data associated with the navigable image content, wherein the second device is configured to use the navigation data for output of the navigable image content.
Gary teaches sending, to the second device, the navigation data associated with the navigable image content, wherein the second device is configured to use the navigation data for output of the navigable image content (para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before the earliest effective filing date, to modify the sending as disclosed by Marks to include the sending of navigation data as taught by Gary.
One of ordinary skill in the art would have been motivated to modify the sending of Marks to include the sending of navigation data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 2, Marks teaches the method of claim 1, wherein the navigation data is configured to cause adjusted output, via the second device, of the navigable image content (output can be adjusted with smoother movements, etc., para. 0108-09, 0112-18, 0120-33, figs. 7A-C).
In reference to claim 3, Marks teaches the method of claim 1, wherein the navigation data is received from a plurality of devices (server can receive navigation data from a plurality of different user devices taking different paths, para. 0063, 0093-94, 0133).
In reference to claim 4, Marks teaches the method of claim 1, wherein the request for the navigable image content indicates at least one of: timing data; one or more reference points; or metadata (original navigation data from HMD indicates time, where the HMD user is looking, and interactions in the environment, para. 0112-28).
In reference to claim 5, Marks teaches the method of claim 1, wherein the navigation data comprises: first navigation data associated with a first navigation path; and second navigation data associated with a second navigation path (server can receive navigation data from a plurality of users taking different paths, para. 0063, 0093-94, 0133).
In reference to claim 6, Marks teaches the method of claim 1, wherein the navigation data is converted to a format suitable for display on a two-dimensional display device prior to sending the navigation data to the second device (navigation data converted for 2D viewing, para. 0135-36).
In reference to claim 7, Marks teaches the method of claim 1, wherein at least one of an orientation or a projection of the navigation data is transformed prior to sending the navigation data to the second device (orientation and FOV are transformed, para. 0122-23).
In reference to claim 8, Marks teaches the method of claim 1, wherein the navigation data changes a stability of an image associated with the navigable image content (navigation is smoothed, para. 0115-19).
In reference to claim 9, Marks teaches the method of claim 1, wherein the request for the navigable image content indicates a particular item associated with the navigable image content or a content generator associated with the navigable image content (image content is associated with particular games, para. 0129-38).

In reference to claim 11, Marks teaches a method (para. 0002) comprising: sending, by a computing device to a first device, navigable image content ; receiving first navigation data indicative of a first navigation of the navigable image content (server sends content to HMD and receives navigation info of user viewing the content on HMD, para. 0112-18, 0128-33); sending, to a second device, … the navigable image content … wherein the second navigation data is configured to cause adjusted output, via the second device, of the navigable image content (spectator views content based on player’s orientation and movements, para. 0108-09, 0112-18, figs. 7A-C, para. 0120-33).
However, Marks does not teach sending, to a second device, the first navigation data and second navigation data of the navigable image content
Gary teaches sending, to a second device, the first navigation data and second navigation data of the navigable image content (a second device can receive first and second navigation data, i.e. navigation data from two different player perspectives, para. 0020-25). 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before the earliest effective filing date, to modify the sending as disclosed by Marks to include the sending of navigation data as taught by Gary.
One of ordinary skill in the art would have been motivated to modify the sending of Marks to include the sending of navigation data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 12, Gary teaches a method of claim 11, further comprising: receiving, by the computing device from the second device, a request for navigation data associated with the navigable image content, wherein sending the first navigation data and the second navigation data is in response to receiving the request (first and second nav info sent responsive to request from another device, para. 0022-25).
In reference to claim 13, Marks teaches the method of claim 11, further comprising determining the second navigation data based on at least one of: timing data associated with the navigable image content; one or more reference points associated with the navigable image content; or metadata associated with the navigable image content (output can be adjusted with slower, smoother movements, which are adjustments based on time and special reference points, para. 0108-09, 0112-18, 0120-33, figs. 7A-C).
In reference to claim 14, Gary teaches the method of claim 11, wherein the second device is configured to receive a user selection of the first navigation data or the second navigation data (user can select and switch between views, para. 0022-25).
In reference to claim 15, Marks teaches the method of claim 11, wherein the adjusted output of the navigable image content comprises at least one of: a change in an orientation of a view of the navigable image content relative to the first navigation data; a more stable view of the navigable image content relative to the first navigation data; a smoother navigation of the navigable image content relative to the first navigation data; a different perspective of the navigable image content (stable, smoother, and different perspectives, para. 0108-18, 0120-33).
In reference to claim 16, Marks teaches the method of claim 11, wherein: the computing device comprises a server; the first device is associated with a content generator; and the second device is associated with a content viewer (first device is player HMD, second device is spectator, and third device is server, see fig. 2B).
In reference to claim 17, Marks teaches the method of claim 11, wherein: the first device comprises a head-mounted display; and the first device is configured to generate the first navigation data based on movement of the head-mounted display (player is using an HMD that generates navigation data, para. 0112-21).

In reference to claim 18, Marks teaches a computing device (figs. 9-10) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, causes the computing device to (para. 0002): receive by a computing device, navigation data associated with navigable image content (server receives navigation info of user viewing content on HMD, para. 0112-18, 0128-33), wherein the navigation data is indicative of a plurality of navigation paths (server can receive navigation data from a plurality of users taking different paths, para. 0063, 0093-94, 0133); receive from a second device, a request for the navigable image content; and send, to the second device, … the navigable image content … (spectator views content based on player’s orientation and movements, para. 0108-09, 0112-18, figs. 7A-C, para. 0120-33).
However, Marks does not explicitly teach sending, to the second device, the navigation data associated with the navigable image content, wherein the second device is configured to use the navigation data for output of the navigable image content.
Gary teaches send, to the second device, the navigation data associated with the navigable image content, wherein the second device is configured to use the navigation data for output of the navigable image content (para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before the earliest effective filing date, to modify the sending as disclosed by Marks to include the sending of navigation data as taught by Gary.
One of ordinary skill in the art would have been motivated to modify the sending of Marks to include the sending of navigation data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 19, Marks teaches the computing device of claim 18, wherein the navigation data is configured to cause adjusted output, via the second device, of the navigable image content (output can be adjusted with smoother movements, etc., para. 0108-09, 0112-18, 0120-33, figs. 7A-C).
In reference to claim 20, Marks teaches the computing device of claim 18, wherein the navigation data is configured to cause adjusted output, via the second device, of the navigable image content (server can receive navigation data from a plurality of different user devices taking different paths, para. 0063, 0093-94, 0133).
In reference to claim 21, Marks teaches the computing device of claim 18, wherein the navigation data is configured to cause adjusted output, via the second device, of the navigable image content (original navigation data from HMD indicates time, where the HMD user is looking, and interactions in the environment, para. 0112-28).
In reference to claim 22, Marks teaches the computing device of claim 18, wherein the navigation data comprises: first navigation data associated with a first navigation path; and second navigation data associated with a second navigation path (server can receive navigation data from a plurality of users taking different paths, para. 0063, 0093-94, 0133).
In reference to claim 23, Marks teaches the computing device of claim 18, wherein the navigation data is converted to a format suitable for display on a two-dimensional display device prior to sending the navigation data to the second device (navigation data converted for 2D viewing, para. 0135-36).
In reference to claim 24, Marks teaches the computing device of claim 18, wherein at least one of an orientation or a projection of the navigation data is transformed prior to sending the navigation data to the second device (orientation and FOV are transformed, para. 0122-23).
In reference to claim 25, Marks teaches the computing device of claim 18, wherein the navigation data changes a stability of an image associated with the navigable image content (navigation is smoothed, para. 0115-19).
In reference to claim 26, Marks teaches the computing device of claim 18, wherein the request for the navigable image content indicates a particular item associated with the navigable image content or a content generator associated with the navigable image content (image content is associated with particular games, para. 0129-38).

In reference to claim 28, Marks teaches a computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, causes the computing device to (para. 0002): send, to a first device, navigable image content; receive first navigation data indicative of a first navigation of the navigable image content (server sends content to HMD and receives navigation info of user viewing the content on HMD, para. 0112-18, 0128-33); send, to a second device, … the navigable image content … wherein the second navigation data is configured to cause adjusted output, via the second device, of the navigable image content (spectator views content based on player’s orientation and movements, para. 0108-09, 0112-18, figs. 7A-C, para. 0120-33).
However, Marks does not teach sending, to a second device, the first navigation data and second navigation data of the navigable image content
Gary teaches send, to a second device, the first navigation data and second navigation data of the navigable image content (a second device can receive first and second navigation data, i.e. navigation data from two different player perspectives, para. 0020-25). 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks and Gary before the earliest effective filing date, to modify the sending as disclosed by Marks to include the sending of navigation data as taught by Gary.
One of ordinary skill in the art would have been motivated to modify the sending of Marks to include the sending of navigation data of Gary because it makes it easier to share game content and view game content from different viewpoints (Gary, para. 0022-25).
In reference to claim 29, Gary teaches a computing device of claim 28, wherein the instructions, when executed by the one or more processors, cause the computing device to receive, from the second device, a request for navigation data associated with the navigable image content, wherein sending the first navigation data and the second navigation data is in response to receiving the request (first and second nav info sent responsive to request from another device, para. 0022-25).
In reference to claim 30, Marks teaches the computing device of claim 28, wherein the instructions, when executed by the one or more processors, cause the computing device to determine the second navigation data based on at least one of: timing data associated with the navigable image content; one or more reference points associated with the navigable image content; or metadata associated with the navigable image content (output can be adjusted with slower, smoother movements, which are adjustments based on time and special reference points, para. 0108-09, 0112-18, 0120-33, figs. 7A-C).
In reference to claim 31, Gary teaches the computing device of claim 28, wherein the second device is configured to receive a user selection of the first navigation data or the second navigation data (user can select and switch between views, para. 0022-25).
In reference to claim 32, Marks teaches the computing device of claim 28, wherein the adjusted output of the navigable image content comprises at least one of: a change in an orientation of a view of the navigable image content relative to the first navigation data; a more stable view of the navigable image content relative to the first navigation data; a smoother navigation of the navigable image content relative to the first navigation data; a different perspective of the navigable image content (stable, smoother, and different perspectives, para. 0108-18, 0120-33).
In reference to claim 33, Marks teaches the computing device of claim 28, wherein: the computing device comprises a server; the first device is associated with a content generator; and the second device is associated with a content viewer (first device is player HMD, second device is spectator, and third device is server, see fig. 2B).
In reference to claim 34, Marks teaches the computing device of claim 11, wherein: the first device comprises a head-mounted display; and the first device is configured to generate the first navigation data based on movement of the head-mounted display (player is using an HMD that generates navigation data, para. 0112-21).

Claim(s) 10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marks et al (US 2017/0269713 A1) in view of Gary (US 2013/0244789 A1) as applied to claims 1 and 18 above, and in further view of Garg et al (US 2017/0003784 A1).

In reference to claim 10, Marks and Gary do not teach the method of claim 1, wherein the request for the navigable image content comprises a request for popular navigation data associated with the navigable image content.
Garg teaches the method of claim 1, wherein the request for the navigable image content comprises a request for popular navigation data associated with the navigable image content (“hot” or recommended broadcasts are displayed, para. 0175-80, broadcasts may be previously recorded, para. 0053, 56). 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks, Gary, and Garg before the earliest effective filing date, to modify the content selection as disclosed by Marks to include the popular content request as taught by Garg.
One of ordinary skill in the art would have been motivated to modify the content selection of Marks to include the popular content request of Garg because it helps find games of interest to spectate for users (Garg, para. 0180).
In reference to claim 27, Marks and Gary do not teach the computing device of claim 18, wherein the request for the navigable image content comprises a request for popular navigation data associated with the navigable image content.
Garg teaches the computing device of claim 18, wherein the request for the navigable image content comprises a request for popular navigation data associated with the navigable image content (“hot” or recommended broadcasts are displayed, para. 0175-80, broadcasts may be previously recorded, para. 0053, 56). 
It would have been obvious to one of ordinary skill in art, having the teachings of Marks, Gary, and Garg before the earliest effective filing date, to modify the content selection as disclosed by Marks to include the popular content request as taught by Garg.
One of ordinary skill in the art would have been motivated to modify the content selection of Marks to include the popular content request of Garg because it helps find games of interest to spectate for users (Garg, para. 0180).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additional references cited all teach background on spectating navigable image content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174